ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-183, recommending that PASQUALE J. CARDONE of NORTHFIELD, who was admitted to the bar of this State in 1976, and who has been suspended from the practice of law since February 26, 1999, by Order of the Court filed January 28, 1999, be disbarred, based on respondent’s guilty plea to an information charging him with attempted income tax evasion, in violation of 28 U.S.C.A. § 7201, conduct in violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness);
*156And PASQUALE J. CARDONE having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that PASQUALE J. CARDONE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PASQUALE J. CAR-DONE pursuant to Rule 1:21-6, shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that PASQUALE J. CARDONE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.